On Petition for Rehearing.
(A) The petition for rehearing seeks to justify the use of the deck log entries with their significant erasive alteration and final omission of the two-thirds ahead order at 0801 in the “measuring rod” test run of the Louisville. The Chicago contends that the deck log record of turbine room orders, not entered until at least 8 hours after the collision and made up from memory, unproduced writing on slips of paper, and another book’s record, also altered by erasure, should be the basis of the test run instead of the contemporaneous entries of the men operating the Chicago’s four turbines and actually supplying them the steam for their propulsion.
The contention we cannot accept. The contemporaneous entries of the four turbine *772bell sheets were the proper basis for determining the Chicago’s maneuvers for the test run of the Louisville. The tabulation of these entries was made in proper form by the Chicago’s Navigating Officer Gray for the use of the Board of Naval Enquiry. True, he took the final entries over the erasures, but the long-established presumption is that what was erased would be even more unfavorable to the Chicago.
The diagram of the Louisville’s maneuvers offered by the Chicago to sustain its “measuring rod” theory is photostated as follows:
The diagram is easy to interpret. The horizontal lines show the revolutions at the successive changes as the maneuver proceeds, while the vertical lines rise from the elapsed minutes of the test run. On the diagram the line marked “RPM,” meaning “Revolutions per Minute,” and beginning at horizontal line 173 on the left-hand side, records, as it crosses the horizontal lines, the number of revolutions indicated on the left-hand side of the diagram.
It is not contradicted that the first minute of the diagram, where the vessel at 18 knots through the water begins the test *773run under a “stop” engine order, does not show the % ahead order given before the stop order. This % ahead order would more gradually reduce the speed as the four propellers drove ahead at 120 revolutions. The RPM line, when it had dropped to reach the 2 minute vertical line, instead of being at 70 revolutions, would have been at a somewhat higher number of revolutions had the Louisville given the % ahead order actually given on the Chicago instead of the erroneous stop order at the beginning of the maneuver.

*772


*773On the 2 minute vertical line begins the ahead % maneuver, which continues for 1 minute, at which the RPM line rises to cross the 3 minute line where it coincides with the horizontal 100 revolution line. The RPM line would have been higher on the 3 minute line and hence at a higher number of revolutions had the first % ahead order not have been omitted.
Continuing from where the RPM line crosses the intersection of, the 100 revolutions and the 3 minute line, the “full ahead” standard order began its execution. On the Louisville this continued for but 1 minute, in which time the RPM line arrived at the horizontal 132 revolution line, where the Louisville gave the full astern order. Had the first % ahead order not been omitted in the first minute, the number of revolutions reached on the Louisville would have been higher than 132 at the end of the first minute of the full ahead order.
Here is where begins the second marked divergence between what happened on the Chicago’s turbines and those in the Louisville test. The Chicago’s Navigating Officer at the time of the collision, Lieutenant Commander Gray, prepared his tabulation of the turbine maneuvers of the Chicago from the time she dropped from her 18 knots through the water at 173 revolutions at about 8 o’clock a. m. Our comment on the introduction of this tabulation in the second sentence from the last on page 30 of the original opinion, 94 F.2d 766, should read: “It was not in the courtroom, but was sent for and put in evidence by the Silver Palm, after all the other officers on the Chicago had concluded their testimony. It is significant that the Chicago recalled none to explain the difference between their theories, and the 475 yards stopping distance of the Louisville test plus the added distance due to an omitted first % ahead order and the 2% minutes at full speed ahead on the Chicago (instead of the 1 minute, in the Louisville) before the Silver Palm was sighted,” and the clerk is instructed to make it so appear on the face of the opinion.
On the Chicago her navigating officer’s tabulation shows that the four turbines continued ahead, for an average of the four, for another minute and one-half. That is to say, the RPM instead of falling under a reverse, on the 4 minute line, would have continued to rise to the 5% minute vertical line from considerably more than 132 revolutions to a much higher figure. How far this rise in revolutions would be in the additional minute and one-half or 150 per cent, in time over the previous minute at full ahead, the testimony does not show. We accept it as a reasonable inference that the number of revolutions reached would be well towards 160 before the Silver Palm was seen and the full reverse given.
The diagram shows that the distance traveled before the Louisville came to a stop, after omitting the % ahead order in the first minute, and failing to give the additional minute and one-half ahead before the reverse order, covered 475 yards. It is hence a rational inference, which we adopt, that the Louisville (and hence the Chicago) would have covered much more than the 475 yards and quite reasonably nearly 600 yards before she came to a stop, had she added to her test the first % ahead and the ,1% minutes at full ahead of the Chicago’s actual maneuvers.
It is thus apparent that taking the Louis ville test as a basis and applying to it the figures of the Navigating Officer Gray, the stopping distance of the Chicago, when she was straining to attain a reckless 18 knots in passing a fog bank less than 300 yards distant, was nearly, or in fact, 600 yards at the time the Silver Palm was sighted.
We are hence constrained to hold, against the petition for rehearing, that the Chicago was proceeding at excessive speed in the fog banks when the Silver Palm was sighted and was acting under an intent to reach a speed grossly in excess of moderate.
(B) The petition for rehearing asks us to accept the testimony of the bow lookout that the visibility from the Chicago in the direction of the Silver Palm was 1,000 yards when the latter was sighted. However, if we were to accept the accuracy of the bow lookout’s measure of distances, the cruiser would be condemned because her stopping distance was in excess of the one-half of the 1,000 yards. As the opinion points out, we would be required also to *774accept his testimony that the reverse order was not given on the Chicago until the two vessels were within 75 to 100 yards of one another. Book of Exhibits, page 77, offered by the Chicago. We cannot accept this testimony against the unaltered entry of 700 yards of the deck logbook entered with deliberation 8 hours after the collision.
The petition complains that we regard the deliberation with which the deck log entry was made as a fault. On the contrary, the United States statute, 46 U.S. C.A. § 201 (12), requires such a full and deliberate statement of the facts leading to the collision to be made in the vessel’s log. We feel that the distance of 700 yards so deliberately entered has strong probative value in the case because of this deliberation and because of the signature of Lieutenant Commander Gray, her navigating officer, and of Lieutenant Minter to the deck log entries. This log entry is supported by the other testimony we have summarized in our opinion.
(C) The petition for rehearing seeks a ruling that the erasures, and substitutions in the four turbine bell books, the deck log, and quartermaster’s book do not invoke the presumption established in the cases cited in our opinion.'
All the 8 alterations noted in the several logs have to do with the action of the ship as affecting the ,7 minutes of maneuver to the collision and her speed prior thereto. Alterations by erasure are forbidden in the navy, the exhibit referred to in our opinion requiring any change to be made in the margin of the book of entry.
None of these alterations in significant moments with reference to the claim of fault on the part of the Chicago requires the microscope for its discovery. All were plainly visible to' the eyes of the three judges, and must have been to the Chicago’s proctor when they were introduced in evidence.
A re-examination of the pages on which these erasures and substitutions are made show that, in hundreds of other entries on the pages in question, there is no alteration by erasure as to any other than those affecting the responsibility of the cruiser for the collision.
The petition for rehearing makes the extraordinary claim, that the three judges should ignore all these significant alterations in the cruiser’s entries except those which were brought explicitly to the cruiser’s attention at some place in the trial We do not so understand the rule recognized in the many cas eh cited in our opinion establishing the presumption arising from significant log alterations in the maneuvers of the vessel which has been challenged.
However, in a trial de novo in admiralty on appeal, it is within the court’s discretion to permit further testimony if evidence tending to cause the court’s decision h/as failed, through excusable inadvertence, to receive the consideration of one of the parties. I-f, in a case of such importance as this, the cruiser’s petition had offered to explain by adequate evidence the reason for the erasive alterations, it would have been strong persuasion on us to receive it.
We can find no rational explanation favorable to the Chicago for the following alterations:
1. In the cruiser’s exhibit on page 1 of the Exhibit Book, photostat copy of page A of the log book, marked Libelant’s (U.S.) Exhibit No. 3, Depo. Ladd, under which the whole log book was offered by the cruiser’s counsel, along with the deposition, the obvious erasure-alteration in different handwriting of the visibility entry in the hour from 6 to 7, shortly before the 18 knot speed was given, or the erasive alteration in the hour from 7 to 8, just before the maneuvers to the collision. We find no alteration by erasure and substitution in the 300-odd entries on this page, other than these significant ones concerning visibility.
2. The alteration on the next page of the log book, page B, clearly seen in the original log, after the entry 0801, where, over an erasure, is entered “All engines were ordered stopped,” instead of the omitted % ahead order. This last order was given in violation of International Rules, art. 16, 33 U.S.C.A. § 92, the previous entry being that the exact bearing of the Albion Star’s fog signal was “uncertain.” It does not explain the erasure and substitution to say that the officer making the entry might not have heard the % order. This does not answer the question: “Why the erasure and substitution ? ”
The significance of this erasure of what we are entitled to presume was the % ahead order and the substitution of the stop engine order, appears when we consider that it was upon these deck entrieg that the Louisville “measuring rod” maneuvers, were made. TThis % ahead at the beginning of the maneuvers to the collision is omitted *775from the Louisville run. If it had been in the deck log and performed by the Louisville, it would have significantly added to the speed of the cruiser at the moment when the Silver Palm was sighted and hence to the length of her stopping distance under a full reverse thereafter.
3. No explanation is given of the alteration by erasure and overwriting of the 1,-000 yards distance at which the Albion Star was seen, the alteration being in the fourth line below the alteration at entry 0801 last referred to. This alteration is of lesser probative significance, but subject to the comment of our opinion.
4. Coming to the alterations of the entries of the four turbine men, upon which the calculation of the ship’s speed are determined, Captain Kays, the Chicago’s commander, testifies:
“Q. In reconstructing what occurred that morning, from your own recollection of it, would you say that your present estimate that the ‘Chicago’ arrived at a speed of 18 knots not before 8 o’clock, but about 8 o’clock would be more to be relied upon than the records of your engine room ? A. The records of the engine room would be better than my observation of it.
“Q. The engine room log would in fact give us the time at which the ‘Chicago’ arrived at a speed of 18 knots? A. Yes, they should show that more exactly than my observation.” (Emphasis supplied.) (Tr. 172.)
Among these. alterations are the alteration of the engineer’s bell 'sheet for the No. 2 turbine, Exhibit 1 Smith, on page 46 of the Book of Exhibits. The black photostat shows the alteration of the number of revolutions in the 4 minutes from 0803 to 0807 at full ahead just prior to sighting the Silver Palm. What appears to be another figure is partially erased and a 6 written over the revolution counter entry at 0807. The only other alteration of the 200-odd entries on this page is properly made without erasure, by striking a line through the entry and restating it below.
This alteration was called to the attention of the cruiser’s proctor after Throttle-man Smith had testified (Tr. 439), but Smith was not recalled to explain it.
Smith was the lead throttleman. His previous testimony is significant with regard to all these engine entries. It was suggested that since the order was executed before the revolution entry, the entry might miss some revolution in the execution period. Smith states:
“Q. The entry which shows the status of the revolution counter at any particular time is the number of revolutions that have been made at the time of the entry, isn’t that right ? A. Right.
“Q. And again it does not show the number of revolutions that were made at the time of the order? A. There is such a small variation in time that we have never been forced to record it that way.” (Tr. 1241.)
5. The alteration of the engineer’s bell sheet of the No. 3 turbine, photostat copy on page 47 of the Book of Exhibits, where the interval between 0805 and 0808 is shortened by writing a 7 over the partially erased 8. The significance of this alteration is that it takes 1 minute off the period that the Chicago went full speed ahead on this turbine, which would give materially less speed to her at 0808, when the Silver Palm was sighted and the full astern order was given, than was actually allowed. The throttleman agrees there is an alteration, but cannot state whether or not he made it.
We can find no other alteration by erasure in the 300-odd entries on this page of the bell sheets.
6. Engineer’s bell sheet for No. 4 turbine, photostat copy page 49 Book of Exhibits, at what appears to be 0805 reverse full, something under the 5 has been erased and the 5 substituted. An entry just under it, another 0805 for the double reverse, has had something erased and something substituted.. This gives but 2 minutes of full speed ahead, since the full speed order was given at an unaltered 0803. The two other unaltered time entries for the two other turbines give the period between the full ahead at 18 knots and the reverse as 4 minutes.
Both the revolution counts opposite the two altered 0805s are altered by erasure and substitution. We are unable to find any other alteration by erasure in the 300-odd entries on this page other than the significant entries determining the speed of the vessel at the.time the Silver Palm was sighted and the reverse was given.
Although there are four erasive alterations at the 0805 entries, the throttleman who then had charge of the entries was not produced or his deposition taken before he left the ship. No search for him was made other than writing a (returned) letter to an address left by him.
*776Since the alterations appear not in the deck log alone, as in most of the cases establishing the presumption, but in all five of the deck and separately kept engine room sheets, a fortiori seems the right of the Silver Palm to claim the presumption against the cruiser.
(D) The petition for rehearing suggests that there is some explanation for the gross violation by the Chicago of the prudent navigation and other International rules, continuing from at least midnight until the collision. It does not state what the explanation may be, or ask to offer further evidence, but it is pertinent to observe that all our findings regarding the continuous menace to navigation of the Chicago and her following fleet of cruisers are based upon the testimony of her Admiral, offered by the Chicago and the log entries offered by the Chicago. These show that at the time of the collision the Chicago was “possessed” by a spirit of reckless disregard of other vessels in the steaming lane between San Francisco and San Pedro. The prior maneuvers, while in this “possession,” in themselves did not causatively contribute to the collision. The spirit they evidenced, still controlling the cruiser as she steamed through the fog banks, was, in a true sense of seamen’s psychology, its causa causans.
Petition for rehearing denied.